TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00330-CR


Michael Dillon Romine, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH DISTRICT COURT

NO. 5020096, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due December 8, 2003.  Appellant's appointed
attorney, Mr. Walter C. Prentice, twice moved for extensions of time for filing.  These motions were
granted, the second being to February 6, 2004.  The brief has not been tendered for filing and counsel
did not respond to the Court's notice that the brief is overdue.
The district court is ordered to conduct a hearing to determine whether counsel has
abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If present counsel is not prepared to prosecute this appeal in a timely fashion, the
court shall appoint substitute counsel who will effectively represent appellant on appeal.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than April 1, 2004.  Rule 38.8(b)(3).
It is ordered March 8, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish